Mr. PRESIDING JUSTICE KASSERMAN, dissenting: I am unable to conclude that the judgment of the trial court should be reversed because petitioner has failed to establish lack of provocation for respondent’s alleged acts of mental cruelty; therefore, I respectfully dissent. The record establishes that after a hearing concerning temporary custody and maintenance on September 5,1979, on December 13,1979, a hearing was held regarding petitioner’s grounds for dissolution of the marriage and an order was entered that date stating that the marriage between the parties was dissolved on the grounds of extreme and repeated mental cruelty and that judgment of dissolution of marriage was granted to both parties. Thereafter, in September 1980, a hearing was held regarding property disposition, custody, child support and maintenance; and on November 3, 1980, a judgment regarding dissolution of marriage, property division, custody, child support and maintenance was entered. Respondent’s brief on appeal was filed on April 20, 1981, in which, for the first time, respondent contends that petitioner has failed to prove lack of provocation for respondent’s alleged acts of mental cruelty. It .is upon this ground that the majority now reverses the order of the trial court. The record indicates that respondent did not testify at the hearing regarding the grounds for dissolution of marriage and that thereafter respondent’s efforts were confined to questions of property distribution, child custody, support and maintenance. No motion, oral or written, for reconsideration of the finding of sufficiency of the grounds for dissolution appears of record. Further, at the close of the final hearing in this matter on September 22, 1980, the trial court inquired whether anyone had anything further to bring to the attention of the court. By way of answer, respondent’s counsel waived argument. Based on the foregoing, it is my conclusion that respondent has waived the issue of sufficiency of proof of lack of provocation, an issue he raised for the first time on appeal when he filed his brief 16 months after the hearing on the grounds for dissolution of marriage. Moreover, after the finding of sufficiency of the grounds for dissolution, respondent concerned himself with only questions of property division, custody, support and maintenance. In that regard, this court has held in Sharer v. Sharer (1976), 39 Ill. App. 3d 818, 350 N.E.2d 779, that in the absence of a valid decree of dissolution, the trial court is without power to determine property interest of the parties. The action of respondent and his counsel in the case at bar is comparable to those of defendant’s counsel in Hecht v. Hecht (1977), 49 Ill. App. 3d 334, 364 N.E.2d 330. In Hecht, the attorney for defendant was asked by the court whether he was interposing any objection or defense to the allegations made and in reply stated that he had no defense or objections. The instant case differs in that counsel for respondent made no such oral statement; however, the conduct of respondent and his counsel is comparable to the conduct of counsel in Hecht. In fact, respondent took no action indicative of his displeasure with the court’s ruling regarding the dissolution of marriage for a period of 16 months during which he litigated questions of property disposition, custody, support and maintenance which, according to Sharer, the court was without power to consider in the absence of a valid decree of dissolution. I am of the opinion that the rationale of Hecht is dispositive of the instant appeal. After observing that at the hearing counsel for defendant stated that he had no objection to the evidence, the Hecht court concluded that the defendant had waived any objection, including that the evidence was insufficient. The court in Hecht then stated: “The time to raise the issue was at trial, not three months later on appeal. The defendant was entitled to a day in court. But having had his day in court, he is not entitled to change his mind and ask that the game be replayed under a different set of rules.” 49 Ill. App. 3d 334, 341, 364 N.E.2d 330, 334. For the foregoing reasons, I would affirm the judgment of dissolution entered by the trial court.